DETAILED ACTION
This office action is in response to the amendments filed on 1/19/2022. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Acknowledgement
The amendments filed on 1/19/2022, responding to the office action mailed 12/21/2021, have been entered. The present office action is made with all the suggested amendments and arguments being fully considered. Accordingly, currently pending in this application are claims 1-3 and 5-21. Claim 4 is canceled.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/14/2017 and 2/15/2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Objections
Claim 5 is objected to as being dependent upon a canceled claim. Appropriate correction is required.
Allowable Subject Matter
Claims 1-3, 6-21 are allowed.
Claim 1 contains allowable subject matter which recites “wherein the second source/drain material grows at a slower rate on the upper region of the first outermost surface and on the upper region of the second outermost surface of the first source/drain material than on each surface of a region of the first source/drain material 
Claim 11 contains allowable subject matter which recites “wherein the second epitaxial process promotes growth on the upper surface of the third region and suppresses growth on the first sidewall of the first region and on the second sidewall of the second region.”
Claim 17 contains allowable subject matter which recites “wherein a top surface of the source/drain region over the first fin has a largest height above the substrate that is a first vertical distance above the substrate, wherein the bottom surface of the contact has a smallest height above the substrate that is at least a second vertical distance above the substrate, wherein the second vertical distance is greater than the first vertical distance.
Response to Arguments
Applicant amendments filed on June 18, 2021, in response to the office action mailed on 3/22/2021 have been fully considered but contain a claim objection that need to be corrected.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUINTON A BRASFIELD whose telephone number is (571)272-0804.  The examiner can normally be reached on M-F 9AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

                                                                                                                                                                                                    /Marcos D. Pizarro/Primary Examiner, Art Unit 2814                                                                                                                                                                                                        
/Q. B./
Examiner, Art Unit 2814